Citation Nr: 0628656	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  96-32 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  The appellant is the veteran's surviving spouse.

The appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which denied entitlement 
to service connection for the cause of the veteran's death.  
The Board remanded the claim in June 1999 and in July 2003.  
The claim returns to the Board following additional 
development.

In August 2006, the appellant resubmitted a private medical 
statement dated in March 1996.  Because the medical statement 
submitted in August 2006 was previously associated with the 
claims file in August 1996, it is not "additional" or new 
evidence, and does not trigger the right under 38 C.F.R. 
§ 20.1304 to have additional evidence reviewed by the agency 
of local jurisdiction.  In any event, the appellant 
specifically waived her right to have additional evidence 
reviewed by the agency of local jurisdiction.  Appellate 
review may proceed.

In August 2006, the undersigned Veterans Law Judge granted a 
motion to advance this appeal on the docket in accordance 
with 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran died in November 1995; the death certificate 
lists the immediate cause of death as metastatic bladder 
cancer due to or as a consequence of cancer of the bladder; 
the death certificate is devoid of information that any other 
disorder was an underlying cause of or contributed to the 
veteran's death.

2.  At the time of his death, the veteran had been granted 
service connection for intermittent hematuria, evaluated as 
10 percent disabling, and for sacralization of the transverse 
processes of L5, bilateral, with lumbosacral strain and 
arthritis, evaluated as 20 percent disabling.  

3.  Bladder cancer was not present during military service or 
within one year of service discharge and renal failure was 
not present during military service.

4.  The preponderance of the evidence establishes that it is 
less than likely that the veteran's service-connected 
hematuria, his service-connected lumbosacral disability, a 
fall with injury, a genitourinary disorder manifested in 
service, or genitourinary symptoms manifested in service, 
were an immediate or underlying cause of the veteran's death, 
or contributed substantially or materially to cause his 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
disabilities caused or contributed to the bladder cancer 
which caused the veteran's death.  If the service-connected 
disabilities did not cause the veteran's bladder cancer, the 
renal failure which was the immediate cause of the veteran's 
death resulted from hydronephrosis or intermittent 
microhematuria noted in service, or resulted from a fall in 
service which caused the veteran's service-connected 
lumbosacral disability, or those disorders accelerated the 
veteran's death, she contends.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant's claim for service connection for the cause of 
the veteran's death was received in 1996, more than four 
years prior to enactment of the VCAA.  Following the Board's 
July 2003 Remand, the RO issued a February 2004 letter which 
advised the appellant of the criteria for establishing that a 
veteran's death was service-connected, advised the appellant 
of the types of evidence which might support the claim for 
service connection for the cause of the veteran's death, 
described the process of developing a claim for service 
connection for the cause of a veteran's death, and advised 
her of the types of evidence VA would obtain and of the types 
of evidence that VA would obtain if identified as possibly 
relevant, among other advice to the appellant.  The appellant 
was specifically advised to provide any medical evidence that 
would show that a condition that contributed to the veteran's 
death was caused by disease or injury incurred in service.  
The letter specifically advised the appellant that she could 
send in evidence or request that VA obtain evidence she 
identified.  

The appellant responded to this February 2004 letter by 
authorizing VA to obtain additional records, and she 
identified the providers from whom the records were to be 
obtained.  In addition, the appellant submitted a medical 
statement reflecting opinion as to the cause of the veteran's 
death.  

The Board finds that the February 2004 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter readjudicated in September 2005, so 
the notice provided in February 2004 meets the requirements 
set forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Several medical opinions were obtained over the lengthy 
course of the pendency of this claim, and the Board requested 
VA medical opinion in May 2006.  In July 2006, the appellant 
was provided with a copy of the VA medical opinion rendered 
in June 2006, and was advised that she would be afforded 60 
days to present additional evidence.  In August 2006, she 
submitted a medical statement dated in March 1996.  The March 
1996 medical statement was associated with the claims file in 
April 1996, and resubmission of that statement does not 
require further review by the agency of original 
jurisdiction.  In any event, as noted in the Introduction, 
above, the appellant waived RO review of additional evidence.  
The appellant has been afforded procedural due process in 
accordance with applicable regulations.  

The claim has been Remanded by the Board twice, and each of 
those Board remands has advised the appellant of the evidence 
needed to substantiate her claim.  The appellant has been 
afforded numerous opportunities to present evidence and 
argument during the 10 years of the pendency of this claim.  
Both the duty to assist the claimant and the duty to notify 
the claimant have been met.  

The Board finds that, if there is any defect in the notice or 
timing of the notice to the claimant of the provisions of the 
VCAA, that defect has not resulted in any prejudice to the 
claimant, who has, as noted above, been afforded numerous 
opportunities to submit or identify evidence, including 
following two Board Remands, and she has received several 
communications advising her of the enactment of the VCAA and 
the provisions of the VCAA.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Although the February 2004 VCAA notice discussed above did 
not specifically address the rating and effective date that 
may be assigned following a grant of service connection for 
the cause of a veteran's death, any error in failing to 
notify the claimant of those provisions is harmless error, 
because, with respect to a claim that is denied, the issue of 
a rating or an effective date is moot.  

Criteria

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active military, naval, or air service.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection for certain chronic diseases, including 
cancer, will be presumed if manifest to a compensable degree 
within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury . . . ."  38 C.F.R. § 3.310.  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Facts and analysis

The evidence of record shows that the veteran died in 
November 1995 at the age of 73.  The death certificate shows 
the cause of death as metastatic bladder cancer due to or as 
a consequence of cancer of the bladder; the death certificate 
is devoid of information that any other disorder was an 
underlying cause of or contributed to the veteran's death.  A 
March 1996 medical statement reflects that the veteran 
developed acute renal failure which precipitated cardiac 
arrhythmia.  No autopsy was performed.

Service medical records reflect that the veteran was 
evaluated for macroscopic hematuria and sharp, knife-like, 
non-radiating, left anterior lumbar pain in May 1945.  June 
1945 Medical Board proceedings resulted in a diagnosis of 
nephrolithiasis, left, cause undetermined.  Following an 
August 1945 cystoscopy, the diagnosis was left ureter 
stricture, moderate, cause undetermined.  A September 1945 
cystoscopic examination revealed a ureteral stricture on the 
right characterized by the examiner as severe, with mild 
hydronephrosis and mild hydroureter on the right secondary to 
the stricture.  However, upon re-evaluation and passing of a 
#10 ureteral catheter up the right ureter without difficulty 
later that month, the right urinary tract was re-
characterized as within normal limits.  

An October 1945 examination revealed some granular casts and 
continued red blood cells in the urine; the examiner assessed 
possible nephritis.  Multiple urinalyses in service variously 
revealed many granular casts, occasional hyaline casts, 
occasional epithelial cells, and amorphous phosphates.  The 
veteran was discharged from service due to disability, 
including "other diseases of the genito-urinary tract," 
manifested by intermittent microscopic and macroscopic 
hematuria and occasional granular casts and one episode of 
renal colic without evidence of calculus.

The veteran was also treated in service and post service for 
low back pain.  The back pain was attributed to repeated 
strains from heavy manual labor.  Symptoms included limited 
back bending and muscle spasm, with the condition aggravated 
by bending, lifting, exercise, and standing.  A lumbarization 
of both transverse processes of L5 was noted to be 
congenital.

Urological examinations in service and in the years shortly 
after service, including retrograde pyelograms and 
cystoscopies, revealed a probable defect of the uretero-
pelvic juncture on the right, and a normal left pyelogram.  
Service medical records and medical records within the first 
post-service year included no findings of cardiovascular 
disease, diabetes, or bladder cancer.  By a December 1945 
rating decision the veteran was service connected for a 
kidney condition characterized as intermittent hematuria with 
occasional granular casts.

The veteran was treated in October 1949 by W.C. Masonheimer, 
M.D., for loin pain and a high fever, and was transferred for 
private hospitalization in November 1949 for diagnosed 
hydronephrosis, varicosity of the bladder, pyelonephritis and 
prostatitis.  

A June 1978 rating decision reflects that the veteran 
complained of back pain, but did not seek treatment of a 
genitourinary disorder.  A September 1980 rating decision 
discusses the veteran's treatment for kidney stones (calculi) 
from 1967 to 1980.  The RO concluded that the veteran's 
demonstrated calculi were not causally or etiologically 
related to the veteran's service-connected hematuria.  

Private clinical records dated in February 1993 reflect that 
the veteran was evaluated by R.W., MD, because of persistent 
microhematuria.  Dr. W. thought this symptom might be due to 
kidney stones.  However, on further evaluation, papillary 
transitional cell carcinoma of the bladder was diagnosed, and 
the veteran underwent transurethral resection of the bladder 
in 1993.  In January 1994, the veteran again underwent 
transurethral resection of the bladder.  VA clinical records 
dated in 1994 and 1995 reflect that the veteran's kidney 
function was poor, that his bladder cancer had metastasized 
to his abdomen, and that he was placed in home hospice care 
in fall 1995.  These records do not provide any opinion as to 
the cause of the veteran's bladder cancer or renal failure.  
Clinical records thereafter disclose findings of metastasis 
of bladder cancer.

At the time of the veteran's death, service connection was in 
effect for intermittent hematuria and for sacralization of 
the transverse processes of L5, bilateral, with lumbosacral 
strain and arthritis.  Those disabilities were initially each 
evaluated as 10 percent disabling from the veteran's 
discharge in 1945.  The evaluation assigned for lumbar 
disability was increased to 20 percent in 1978.  The combined 
service-connected evaluation was 30 percent at the time of 
the veteran's death.

The appellant contends that the veteran was also entitled to 
service connection for hydronephrosis as well as for 
microhematuria, and contends that either hydronephrosis or 
microhematuria noted during the veteran's service, or the 
combination of those disorders or the undiagnosed underlying 
cause of those abnormalities caused or contributed to the 
veteran's death.  When a proposition is medical in nature, 
such as medical etiology, diagnosis, or causation, then 
usually only evidence founded on medical expertise, as 
opposed to evidence consisting of lay opinion or assertions, 
will be considered competent to address it.  Voerth v. West, 
13 Vet. App. 117, 120 (1999).  The appellant, who is a lay 
person rather than someone trained in medicine, cannot 
provide competent medical opinion as to the cause of the 
veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a lay person is not competent to diagnose disability 
or opine as to its etiology).  

In a medical statement dated in February 1996, A.E.F., MD, 
stated that he evaluated the veteran in January 1995 
regarding obstruction of the right kidney.  Dr. F. stated 
that the veteran had a previous history of carcinoma of the 
urinary bladder and a previous history of arteriosclerotic 
cardiovascular disease and a previous aortic aneurysmectomy 
in the vicinity of the right ureter at the point of the 
obstruction.  A ureteral stent was inserted to preserve right 
kidney function.  After the veteran developed metastases in 
the retroperitoneum, he developed acute renal failure which 
then precipitated cardiac arrhythmia and death, Dr. F. 
stated.  

Although Dr. F.'s February 1996 medical statement provides a 
summary of the veteran's health problems in the years 
immediately preceding the veteran's death, the statement does 
not provide opinion as to the relationship, if any, between 
the veteran's service and his service-connected disabilities 
and the cause of the veteran's death.  Dr. F.'s February 1996 
statement is neither favorable nor unfavorable to the 
appellant's claim.  

By a statement dated in March 1996 and associated with the 
claims file in April 1996, Dr. F. essentially reiterated his 
February 1996 statement, indicating that the veteran became 
totally anuric due to obstruction of both kidneys by 
metastatic cancer.  Dr. F. stated that kidney failure 
resulted in electrolyte imbalance and cardiac arrhythmia 
which was the proximate cause of the veteran's demise due to 
cardiac arrest.  This statement does not discuss the 
relationship, if any, between the veteran's service in the 
1940s and the onset of kidney failure, the metastatic cancer 
which caused the kidney failure, or the primary bladder 
cancer underlying those secondary disorders in the 1990s, so 
Dr. F.'s March 1996 medical statement is neither favorable 
nor unfavorable to the appellant's claim.  Dr. F. also 
provided a July 1996 medical statement which reiterated the 
same information and did not provide opinion as to the 
relationship between the cause of the veteran's death and the 
veteran's service or his service-connected disabilities.

The appellant, in an April 1996 statement, contends that Dr. 
F.'s March 1996 medical statement was favorable to the claim 
for service connection for the veteran's death because Dr. F. 
identified kidney failure as the cause of the veteran's 
death.  The appellant contends that the veteran's kidney 
failure was service-connected because the veteran had been 
awarded service connection for a kidney disorder.  Service 
connection was granted for microhematuria, defined as the 
presence of blood cells in the urine visible only under the 
microscope.  Dorland's Illustrated Medical Dictionary 827 
(30th ed. 2003).  In her June 1996 substantive appeal, the 
claimant contended that the veteran had been granted service 
connection for hydronephrosis.  Hydronephrosis is defined as 
distention of the pelvis and calices of the kidney with urine 
as the result of obstruction of the ureter.  Dorland's 
Illustrated Medical Dictionary 872 (30th ed. 2003).  The 
appellant is not competent to assert that service-connected 
microhematuria or hydronephrosis is the same disorder or was 
the disorder described as kidney failure in Dr. F.'s medical 
statements.  Voerth, Espiritu, supra) (a lay person is not 
competent to diagnose a current disability or opine as to its 
etiology).  The appellant's lay belief as to the 
relationships between the veteran's diagnoses and his 
service-connected disabilities is not competent medical 
evidence.  Espiritu, supra.

In her June 1996 substantive appeal, the appellant again 
argued that medical evidence that the veteran died of kidney 
failure established that the veteran's death was service 
connected because the veteran had been granted service 
connection for a kidney disorder.  As a lay person, the 
appellant is not competent to determine the relationship 
between various diagnoses.  Espiritu, supra.  

In January 2000, a VA reviewer rendered an opinion that the 
veteran's bladder cancer was not related to his service.  
However, this reviewer also rendered an opinion that the 
veteran's hematuria was not related to his service.  Since 
microhematuria was diagnosed during the veteran's service, 
and service connection was granted for that disability, this 
opinion is of little persuasive value and weight.  The Board 
places no reliance on this opinion.

In a February 2000 opinion, a VA physician concluded that the 
veteran's hematuria in service was most likely due to 
nephrolithiasis and that the veteran's kidney function remain 
normal until the last years of his life, when it deteriorated 
due to hypertensive nephrosclerosis or atherosclerotic 
occlusive disease of the renal arteries.  This evidence does 
not discuss the relationship between the veteran's service or 
service-connected disabilities and the cause of his death, 
and is neither favorable nor unfavorable to the appellant's 
claim.

In July 2004, Dr. F. provided another medical statement which 
provided information consistent with that previously 
provided.  Dr. F. concluded that the veteran's death was 
presumably due to extensive retroperitoneal metastatic 
cancer.  This statement provided no discussion of the 
relationship between the veteran's service or any disability 
for which service connection was granted and the cause of the 
veteran's death.

A VA medical opinion rendered in September 2005 states that 
the veteran developed bladder cancer in 1955.  The reviewer 
stated that this bladder cancer could not be related to the 
veteran's service from 1943 to 1945.  As the date provided 
for the onset of the veteran's bladder cancer is inconsistent 
with the evidence of record, the Board places no reliance on 
this opinion.

In an independent medical opinion provided in June 2006, the 
reviewer concluded that it was very unlikely that the veteran 
developed bladder cancer in 1993 as a result of either 
hydronephrosis or intermittent microhematuria, or any other 
genitourinary disorder or pathology manifested or diagnosed 
during his service.  The reviewer further stated that there 
was no likelihood that the veteran sustained bladder cancer 
as the result of a fall incurred in service which resulted in 
injury to the veteran's back.  That reviewer further opined 
that the presence of chronic microscopic hematuria did not 
result in delay in diagnosis of the veteran's bladder cancer, 
based on the finding that the disease was non-invasive when 
first diagnosed in 1993, since the veteran had undergone 
multiple cystoscopies prior to 1993 for reasons associated 
with microhematuria and kidney stones, and there was no 
evidence of bladder cancer at the time of those diagnostic 
evaluations.  The reviewer further opined that the veteran's 
service-connected genitourinary disability did not accelerate 
the veteran's death or result in general impairment of the 
veteran's health or render him less capable of resisting the 
effects of the disease which was the primary cause of his 
death.

The June 2006 opinion addresses each of the appellant's 
contentions regarding the relationship between the veteran's 
service-connected disabilities and the incidents of the 
veteran's service, such as a fall the veteran incurred in 
service which resulted in injury to his back, and the opinion 
is wholly unfavorable to each of those contentions.  Because 
this opinion discusses the evidence of record as a whole and 
addressed each of the contentions raised by the appellant, 
this opinion is the most probative medical opinion of record.  
Since this opinion is wholly unfavorable to the appellant, it 
places the preponderance of the evidence against the claim.

The preponderance of the evidence is against the claim for 
service connection for the veteran's death.  Because the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable result.  The claim must be denied.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


